
	

113 S2168 IS: Small Business Stability Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2168
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Ms. Heitkamp (for herself, Ms. Landrieu, Mr. Warner, Mr. Begich, Mr. Manchin, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the definition of large employer for purposes
			 of applying the employer mandate.
	
	
		1.Short title
			This Act may be cited as the
		  Small Business Stability Act.2.Modification of large employer definition for purposes of the employer mandate(a)In generalParagraph (2) of section 4980H(c) of the Internal Revenue Code of 1986 is amended—(1)by striking 50 full-time employees each place it appears in subparagraphs (A) and (B)(i) and inserting 100 full-time employees, and(2)by striking in excess of 50 in subparagraph (B)(i)(II) and inserting in excess of 100.(b)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.
			
